Citation Nr: 9906860	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 1995, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than February 
28, 1995, for the grant of service connection for residuals 
of a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for tinnitus and residuals of a right shoulder injury, each 
evaluated as 10 percent disabling, effective from February 
28, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a rating decision in January 1971, the RO denied 
service connection for tinnitus and residuals of a right 
shoulder injury; however, there is no evidence in the claims 
file showing that the veteran was provided written 
notification of this adverse decision, and thus the one-year 
period within which to file a notice of disagreement did not 
begin to run. 

3.  In a rating decision in April 1972, the RO denied service 
connection for residuals of a right shoulder injury; the 
veteran was notified of his procedural and appellate rights, 
but did not file an appeal. 

4.  On February 28, 1995, the RO received a facsimile from 
the veteran's representative indicating that the veteran 
wished to reopen a claim for service connection. 

5.  In an April 1997 rating decision, the RO granted service 
connection for tinnitus and residuals of a right shoulder 
injury, each evaluated as 10 percent disabling, effective 
from February 28, 1995.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, an 
effective date of August 5, 1970, for the grant of service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1997); 38 C.F.R. § 3.400 (1998).

2.  An effective date earlier than February 28, 1995, for the 
grant of service connection for residuals of a right shoulder 
injury is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1997); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran's initial claim for benefits was a VA Form 21-
526, Application for Compensation or Pension, received on 
August 5, 1970.  The disabilities for which benefits were 
sought were listed as a right shoulder injury and an "ear 
condition."  

VA examination in November 1970 noted a history of recurrent 
dislocation of the right shoulder.  Physical examination 
revealed no tenderness, swelling or evidence of fluid in 
either shoulder.  There was a laxness of the shoulder joint 
ligaments but it was present on both sides.  The examiner 
noted that there was nothing to distinguish the right 
shoulder from the left shoulder on physical examination.  The 
pertinent diagnosis was history of recurrent dislocation of 
the right shoulder.  An ear, nose and throat examination 
resulted in a diagnosis of bilateral tinnitus.  

In a January 1971 rating decision, the RO denied service 
connection for residuals of a right shoulder injury.  The 
decision also noted that "EAR CONDITION AND ETIOLOGY OF 
TINNITUS [were] not shown by any evidence of record."  The 
claims folder, however, contains no evidence showing that the 
veteran was provided written notice of this decision.  In a 
VA Form 21-4138, dated in January 1971, the veteran stated 
that he disagreed with the RO's decision not to grant service 
connection for "a hearing condition."  He also stated that 
he was securing evidence to support his claim for service 
connection for a right shoulder disability.  In February 
1971, the RO sent the veteran a letter acknowledging receipt 
of his notice of disagreement regarding his claim for service 
connection for a "hearing condition."  

In an April 1972 rating decision, the RO granted service 
connection for high frequency hearing loss of the right ear, 
evaluated as noncompensably disabling, and denied service 
connection for residuals of a right shoulder injury.  That 
month, the RO notified the veteran of the decision and of his 
appellate rights, but he did not file an appeal.  

The next communication referable to a claim for benefits was 
a facsimile from the veteran's representative received on 
February 28, 1995, wherein it was noted that the veteran 
wished to reopen a claim for service connection and to apply 
for an increased rating for right ear hearing loss.  In a VA 
Form 21-4138, received on March 1, 1995, the veteran 
indicated that he wished to reopen his service connection 
claims for "conditions of ears, tinnitus, and right 
shoulder." 

In an April 1997 rating decision, the RO granted service 
connection for tinnitus and residuals of a right shoulder 
injury, each evaluated as 10 percent disabling, effective 
from February 28, 1995.  

In an October 1998 Board hearing, the veteran asserted that 
the RO committed clear and unmistakable error (CUE) in the 
1971 rating action based on its failure to apply U.S.C.A. 
§ 354(b) (now codified at 38 U.S.C.A. § 1154(b)) and 
38 C.F.R. § 3.304(d) which established certain presumptions 
for combat veterans.  He indicated that he experienced 
acoustic trauma in service and suffered from ringing in his 
ears at the time of his discharge from service.  See October 
1998 hearing transcript.  

Pertinent Laws and Regulations

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  Once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c).  

Generally, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of grant of benefits based upon 
new and material evidence following final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c).  Where evidence requested in connection 
with an original claim, is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158.

I.  Tinnitus 
Based upon a complete review of the evidence on file, the 
Board finds that there is a basis for an effective date 
earlier than February 28, 1995, for the grant of service 
connection for tinnitus.  In so deciding, the Board notes 
that there is no evidence in the claims file indicating that 
the veteran was provided written notice of the January 1971 
rating decision.  The Board finds this fact important because 
the record is somewhat confusing as to the disability for 
which the veteran was seeking service connection.  In this 
regard, the Board notes that in his initial claim for service 
connection, received on August 5, 1970, the veteran referred 
to his disability as an "ear condition."  In January 1971, 
the RO denied service connection for an ear condition and 
tinnitus.  Later that month, the veteran submitted a 
statement disagreeing with the denial of service connection 
for a "hearing condition"; service connection was 
subsequently granted for hearing loss in the right ear.  
Although nothing has been submitted, nor has the veteran 
argued that regular notification procedures were not followed 
regarding the January 1971 RO decision, without any 
contemporary written documentation of record (e.g. a copy of 
the written notice that was sent to the veteran), there is no 
foundation upon which to raise the presumption of regularity.  
Ashley v. Derwinski, 2 Vet.App. 62 (1992) (presumed that the 
notification sent to the veteran was delivered by the Post 
Office in the ordinary course of business absent clear 
evidence to the contrary).  The Board also finds that 
notwithstanding the fact that there was no communication 
referable to a claim for benefits received from the veteran 
for approximately 23 years after the April 1972 rating 
decision, the veteran did not abandon the claim as he had not 
been requested to furnish additional evidence.  See 38 C.F.R. 
§ 3.158.  Accordingly, resolving all doubt in the veteran's 
favor, the Board finds that the January 1971 rating action 
was not final and that insofar as the original claim of 
service connection for an ear condition included tinnitus, 
that claim was still pending in April 1997.  Therefore, the 
date of receipt of the original claim, August 5, 1970, is the 
proper effective date of the award of service connection.  
38 U.S.C.A. § 5110(a).

II.  Right Shoulder

In this case, the RO denied the veteran's claim for service 
connection for residuals of a right shoulder injury in a 
rating decision dated in April 1972.  The veteran did not 
file a timely appeal and, thus that determination is final.  
38 U.S.C.A. § 7105.

A reopened claim for service connection for residuals of a 
right shoulder injury was received on February 28, 1995.  In 
April 1997, the RO granted service connection for residuals 
of a right shoulder injury and assigned a 10 percent rating, 
effective from February 28, 1995.  

The veteran contends that service connection for his right 
shoulder disability should be granted effective from the date 
of his original claim in 1970.  The veteran's contention, 
however, overlooks the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii), which provide that the effective date of 
the grant of benefits based on new and material evidence 
following a final disallowance shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  As the April 1972 determination by the RO is final, 
it follows that service connection for residuals of a right 
shoulder injury may only be granted from the date of receipt 
of the reopened claim.  In this case, the veteran's reopened 
claim for service connection was received on February 28, 
1995.  As such, disability compensation may not be paid from 
a date prior thereto.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  
38 U.S.C.A. § 5107.

The veteran argues that the RO committed CUE in the January 
1971 rating in not granting service connection when the 
veteran was a combat veteran and was entitled to service 
connection under 38 U.S.C.A. § 1154(b) (formerly § 354) and 
38 C.F.R. § 3.304(d).  The veteran asserts that this action 
would have manifestly changed the outcome of the RO's 
decision.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.04(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and convincing 
evidence to the contrary.  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three pronged test to determine 
whether "clear and unmistakable error" (CUE) is present in a 
prior determination:  (1)  "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet.App. 310, 313-14 (1992)(en banc)).

In view of the standard that error must be undebatable and 
about which reasonable minds can not differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable; an error either undebatably exists or there was 
no error within the meaning of 38 C.F.R. § 3.105(a).  
Russell, 3 Vet.App. at 314.

A review of the claims folder reveals that the evidence of 
record at the time of the 1971 rating decision included the 
veteran's DD 214, service medical records, VA examination 
report, and an application for VA compensation benefits.

The veteran's DD 214 covered the period from February 1968 to 
February 1970 and indicated that he had a year and a half of 
foreign service.  He had received the Combat Infantry Badge 
and the Vietnam Service Medal during that current enlistment.  

A review of the veteran's service medical records then of 
record was negative for indication of a right shoulder 
injury.  

An application for compensation, received in August 1970, 
indicated that the veteran had injured his right shoulder in 
July 1969.  

On VA examination in November 1970, the veteran gave a 
history of recurrent dislocation of the right shoulder.  
Physical examination revealed no tenderness, swelling or 
evidence of fluid in either shoulder.  There was a laxness of 
the shoulder joint ligaments but it was present on both 
sides.  The examiner noted that there was nothing to 
distinguish the right shoulder from the left shoulder on 
physical examination.  The pertinent diagnosis was history of 
recurrent dislocation of the right shoulder.  

The RO denied service connection for residuals of a right 
shoulder injury in January 1971.  At the time of the 1971 
rating action, there was no medical evidence of record 
showing the veteran to have incurred a right shoulder injury 
during service and there was no evidence of a current right 
shoulder disability.  Even if the RO had accepted the 
veteran's claims that he suffered a right shoulder injury 
during combat as required by 38 U.S.C.A. § 1154(b), the 
evidence of record at the time did not show the veteran to 
have any distinguishable disability of the right shoulder.  
In this regard, the Board notes that there was no difference 
between the right and left shoulder shown on examination in 
November 1970.  

As such, the Board finds that the RO had a tenable basis for 
denying the veteran's claim for service connection for 
residuals of a right shoulder injury in the January 1971 
rating decision and there was no CUE in that decision.  
38 C.F.R. § 3.105(a).  


ORDER

An effective date of August 5, 1970, for the grant of service 
connection for tinnitus is granted.  

Entitlement to an effective date earlier than February 28, 
1995, for the grant of service connection for residuals of a 
right shoulder injury is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

